DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted 4/4/2022 and 1/6/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.
The title of the invention “Imager” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 17-21 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. (US 2005/0046715, hereinafter “Lim”).

Regarding claim 1, Lim discloses an imager comprising an image sensor (Fig. 3) for electronic cameras that has a plurality of pixels arranged in rows and columns (pixel array 110), wherein at least one column line is associated with a plurality of pixels of a column (note Fig. 3 where columns are shown in the direction of column and channel select), and wherein each pixel comprises a light-sensitive detector element (photodiode), which is configured to generate electric charge from light incident during an exposure, and a reset device that is configured to reset charge present in the pixel to a reference value (see Figs. 3-6, para. [0023]-[0024], [0038]),
wherein the imager has a control device (combination of 320, 330, 340 and 380) that is configured to couple a respective pixel to the associated column line in order to successively output, via the associated column line, a reference voltage signal (reset voltage signal) that corresponds to the reference value and an image voltage signal (integrated signal) that corresponds to the electric charge generated during the exposure (Figs. 3-6, para.[0012], [0025]-[0026], [0028]-[0029]), wherein the imager has at least one converter unit (ADC) that has a first analog-to-digital converter (350 in Fig. 3 or 650 in Fig. 6) and a second analog-to-digital converter (355 in Fig. 3 or 655 in Fig. 6), wherein the control device is configured to apply the reference voltage signal (reset voltage signal) of the respective pixel to a signal input of the first analog-to-digital converter for conversion into a digital reference signal value (digital reset value) and simultaneously apply the image voltage signal (integrated voltage) of the respective pixel to a signal input of the second analog-to-digital converter for conversion into a digital image signal value (digital integrated value) (see Fig. 3 and 6, para. [0011], [0027],[0041]). 

Regarding claim 2, Lim also discloses that the converter unit is configured to convert the reference voltage signal (reset voltage signal) into the digital reference signal value using the first analog-to-digital converter and simultaneously convert the image voltage signal (integrated voltage signal) into the digital image signal value using the second analog-to-digital converter (see para. [0011], [0027], [0041]). 

Regarding claim 3, as further disclosed by Lim, the converter unit comprises a ramp generator (VREF at 625) and is configured to generate a common voltage ramp for the first analog-to-digital converter (650) and for the second analog-to-digital converter (655) for simultaneously converting the reference voltage signal and the image voltage signal (see Fig. 6 and para. [0041]). 
Regarding claim 4, it is also seen in Lim that the first analog-to-digital converter has a first clock counter and the second analog-to-digital converter has a second clock counter, wherein the converter unit is configured to synchronize the clock counters of the first analog-to-digital converter and the second analog-to-digital converter (para. [0011], [0027] & [0041]. It should be noted in Lim that each ADC inherently has a clock counter, and since both ADCs simultaneously convert the analog signals to digital signals, the clock counters of both ADCs are synchronized by inherently in order to perform the operation as disclosed by Lim). 

Regarding claim 5, it is also seen in Lim that the imager comprises a computing unit (370) that is configured to determine a pixel image value for each pixel by subtracting the digital reference signal value (digital reset value) from the digital image signal value (see para. [0027]). 

Regarding claim 6, Lim further discloses that the image sensor has at least one memory unit (330 in Fig. 3 or sample and hold units in Fig. 6), wherein the memory unit comprises a first memory (331 in Fig. 3 or 610 in Fig. 6) for holding the reference voltage signal (reset voltage signal); or wherein the memory unit comprises a first memory (331 or 610) for holding the reference signal and a second memory (332 or 615) for holding the image voltage signal (see Figs. 3 & 6, para. [0026]-[0029] and [0041]).

Regarding claim 7, as shown in Fig. 6 of Lim, the image sensor has at least a first and a second memory unit (note that sample and hold circuits 610 and 615 for column 0 are considered as a first memory unit, and 610 and 615 for column 1 are considered as a second memory unit), wherein each of the first and second memory units comprises a first memory (610) for holding the reference voltage signal (reset voltage signal) and a second memory (615) for holding the image voltage signal, wherein the control device is configured to selectively connect the signal input of the first analog-to-digital converter (650) to the first memory (610) of the first memory unit and simultaneously connect the signal input of the second analog-to-digital converter (655) to the second memory (615) of the first memory unit or to connect the signal input of the first analog-to-digital converter to the first memory of the second memory unit and simultaneously connect the signal input of the second analog-to-digital converter to the second memory of the second memory unit (see Fig. 6 and para. [0038]-[0041]. Note that the last limitation starting from “or” is an alternative limitation, and thus may not be considered in this claim). 

Regarding claim 8, it is clearly seen in Lim that the first and second memory units are associated with the same column of pixels or with two different columns of pixels (see Fig. 6. As discussed in claim 7, each memory unit comprises two memories 610 and 615.  Thus, the first and second memory units are associated with two different columns of pixels as shown in Fig. 6. The first limitation is an alternative limitation and is therefore not considered in this claim).

Regarding claim 9, also shown in Fig. 6 of Lim, the image sensor has one or more pairs of first and second memory units for each column of pixels, wherein the image sensor has a respective pair of first and second analog-to-digital converters for one pair or for two pairs of first and second memory units (Fig. 6 shows that one pair of sample-and-hold units 610 and 615 for each column corresponds to one pair of first and second ADC circuits 650 and 655). 

Regarding claim 17-20, the subject matter of these claims are met by the discussions in claims 1-3 and 5, respectively.

Regarding claim 21, it is seen in Lim that the reference voltage signal (reset voltage signal) is held in a memory during the generation of the image voltage signal (see Fig. 4 and para. [0013], [0028]-[0029]). 

Regarding claim 24, Lim further discloses that the reference voltage signal (reset voltage signal) is held in a first memory (610 or 331) of a memory unit and the image voltage signal (integrated voltage signal) is held in a second memory (615 or 332) of the memory unit while the image voltage signal and the reference voltage signal are applied to the respective signal inputs of the analog-to-digital converters (650 and 655) (see para. [0037]-[0041] and [0026]-[0032]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over “Lim” in view of Ogino (US 2014/0375852). 

Regarding claim 15, Lim fails to teach that each column of pixels has a plurality of column lines, wherein, for each column of pixels, the pixels of the column are associated with different ones of the plurality of column lines.  
Ogino, however, teaches an image sensor that comprises a plurality of column lines for each column of pixels (Fig. 1), and different pixels on the same column of pixels are associated with different column lines, e.g., odd numbered pixel (R) is associated with one of the plurality of column lines, and even numbered pixel (G2) is associated with a different one of the plurality of column lines to achieve higher performance of the image sensor for imaging and focusing (see Ogino, Fig. 2 and para. [0031] and [0005]). 
Therefore, it would have been obvious to modify the imager in Lim to incorporate the teaching of Ogino to achieve a higher performance for the imager, encompassing the Applicant’s claimed invention. 

Regarding claim 16, although Lim teaches a CMOS image sensor as discussed above, Lim is silent regarding details description of a pixel circuity, wherein the respective pixel comprises: a readout node; a transfer gate to selectively couple the light-sensitive detector element to the readout node; a converter transistor to convert charge present at the readout node into a voltage signal; and a selection switch that is connected to a signal output of the converter transistor to selectively couple the signal output of the converter transistor to the associated column line.  However, such lack of teaching of a well-known pixel circuitry is compensated by Ogino.  As shown in Fig. 2 of Ogino, a conventional active pixel comprises a readout node (903), a transfer gate (902) selectively coupled to the photodiode (901), a converter transistor (source follower 905) to convert a signal charge at the readout node into a voltage signal, and a selection switch (906) for selecting the voltage signal to output to a column line (908) (see Fig. 2 and para. [0034]).  
Therefore, one of ordinary skill in the art would have been motivated to implement the pixel circuitry taught by Ogino into the imager of Lim to provide the well-known active pixel sensor mentioned above for better control of the pixel charge integration at low power consumption as known in the art. 

Allowable Subject Matter
Claims 10-14, 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or reasonably suggest the combination of all limitations required by each of claims 10 and 22 for specific operations of the control device, analog-to-digital converters and memory units in specific timing intervals as presented in the claims.  With respect to claims 11-14, these claims are dependent from claim 10.  Claim 23 is dependent from claim 22.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAN T TRAN/Primary Examiner, Art Unit 2697